Order of disposition, Family Court, New York County (Mary Bednar, J.), entered April 5, 1995, which, upon a finding of neglect, placed appellant’s son with petitioner Commissioner of Social Services for a period of 12 months, and discharged appellant’s daughter to her mother’s supervised care, unanimously affirmed, without costs.
The record supports the Family Court’s finding that appellant neglected his son by acquiescing in the excessive corporal punishment inflicted by the mother and by interacting with him in a way that had a destructive impact on his mental health (Family Ct Act § 1012 [f] [i] [B]; see, Matter of Carrie R., 156 AD2d 756; Matter of Sonja I., 161 AD2d 969, 970, lv denied 76 NY2d 710). Appellant’s remaining contentions are without merit. Concur—Sullivan, J. P., Rosenberger, Kupferman, Williams and Andrias, JJ.